Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 3 August 1811
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



Atkinson August 3d 1811

Your Letter my Dear Sister, received a week since, flattered me with the pleasing Prospect of our beloved Sisters recovery— though slowly, & feeble, I trusted she might yet be of great service to her family, by her Presence, & Instruction; but your Intelligence by to Days Mail; has damped my fond Expectations—deeply shaded, & almost erased the pleasures of Hope—The sudden & voilent attack made medical applications necessary, which no doubt has greatly impaired her Constitution, & rendered recovery more slow, & difficult—I depended much upon her appetite, as Nature at her age wants frequent supplies—if that ceases, we have little reason to expect her long continuance—Her Cough must wear her out—And yet my Sister, I find it hard to realize that we must “see her Face no more”—hard to bring my mind to bow submissive, to such an Event—though for her we trust it will be happy—When I was at Quincy, the first week of my visit, I thought I saw in our Sister, almost youthful vigor, joined to the Experience, usefulness & wisdom of age, & I counted for her protracted Days, & length of years—to advise the young, & sustain the Orphans—. But God sees, not as feeble limited, human Creatures—& will adjust all in Righteousness—This is my Anchor— Here we must wait—
Dr Denny, & Daughter, & other company from Ipswich coming has prevented my sending by this weeks mail—
August 7th
I rejoice my dear Brother & Sister, that Heaven has given you an opportunity of again folding a beloved Daughter in your Parental arms—accompanied by her dear Children— I cannot tell you how pleased Mr Peabody would have been to have taken Cousin John by the hand, & pressed him to his Heart—we all regret his being obliged to return so soon—
I am exceeding glad to hear that the Drs. do not think Mrs Smiths Breast in so dangerous a state as we feared—As the bunch is moveable, I think it must be of the even kind, & perhaps more easy cured—She always was possessed of Fortitude, & great strength of mind, & will I trust, submit to What may be considered best—Present my love to her, & my ardent wishes for that she may experience the Supporting hand of Him, who healeth Diseases—
My Daughter I intended should have been at Quincy e’re this time, & have done all in her power for her Aunt—But the Heat of the weather, I believe, brought a very uncomfortable breaking out, in her neck, & head—that I dare not have her leave home—She is now a little relieved; & will be able I hope soon to go, & be of what service she can—She can take some care of the Children at least—But more persons than can do good—injures—
My Cousin Abby, is a lovely sweet tempered youth—She has begun to pars, but it took her a month to commit the Accidence; & Mr Vose does not like they should commence any other Study, till that is obtained—It is the foundation, upon which to build—For her Companions, she has some very studious, & she seems disposed to apply with diligence, more than at first
And is less under the Influence, of what Mr  calls marching Orders— Indeed, the weather has been so intense, that none of us, could long keep in one place—I have only time to assure her Mother that we all love her Daughter, & that I really think she holds herself better, & more erect than she did, & think her amiable Mothers good letters, will do much to improve, & instruct—as well as those adieu of my Dear Sisters—Excuse this bad paper, & hasty scrall from her who presents respects, & love where due—joined by Mr Peabody, & Abby—yours with affection 
E P—To my Sister, you will say everything proper from me
